Per Curiam.

The maximum rent, as fixed by the Rent Commission, is binding upon the Municipal Court (United County Realty Corp. v. Kranert, 35 Misc 2d 438). Insofar as Mr. Justice Wahl purported to act as arbitrator rather than as Trial Justice, albeit pursuant to stipulation, the award or disposition made in contravention of the determination of the Rent Administrator is without legal effect. Moreover, the court could not act as arbitrator of issues in an action or proceeding regularly pending before it. (See Matter of Macfadden v. Benvenga, 290 N. Y. 568; Matter of Jacobs v. Steinbrink, 242 App. Div. 197.) The proceedings are remanded for determination of the amounts due from the respective tenants and entry of appropriate final orders thereon.
Concur — Hart, Di Giovahna and Browh, JJ.
Final orders reversed, etc.